By the Court.
These exceptions were taken at a hearing on a motion to set aside verdicts on the ground of newly discovered evidence. The judge found that the newly discovered evidence, so far as material, was merely cumulative. We have nothing in the record that would enable us to revise this finding, if it were proper to attempt to do so.
He also held that the motion should be denied as a matter of discretion; even if the evidence were material and not cumulative.
It is plain that no exception lies to such an exercise of discretion. It cannot be held that a judge is bound as a matter of law to grant a new trial whenever evidence is newly discovered that would justify a jury in reaching a different result if the evidence were presented to them.

Exceptions overruled.